Citation Nr: 0428482	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2002 rating decision (denying service 
connection for PTSD) and an August 2002 rating decision 
(denying service connection for a "nervous disorder" and 
residuals of cold injury), both issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Procedural History  

The veteran served on active duty from July 1944 to December 
1945.  Between March 18, 1945 and August 12, 1945 the veteran 
was stationed in Europe.  

In April 2001 the RO received the veteran's claim of 
entitlement to service connection for residuals of a cold 
injury.  In its August 2002 rating decision, the RO denied 
the veteran's claim.  In February 2002 the RO received the 
veteran's claim of entitlement for service connection of 
PTSD.  In the July 2002 rating decision the RO denied the 
veteran's claim.  The veteran disagreed with those decisions 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2002.  

This matter was previously before the Board in January 2003.  
At that time, the Board determined that the veteran's appeal 
encompassed separate claims of entitlement to service 
connection of a psychiatric disability in general as well as 
for PTSD.  In addition, the Board determined that a remand 
was in order.  Specifically, the claims were remanded so that 
the RO could conduct additional stressor verification and 
provide the veteran with all additional assistance required 
by the Veterans Claims Assistance Act of 2000 (VCAA).  The RO 
has now completed its additional development, and the case is 
now once again before the Board.  

The issues of PTSD and service connection of a psychiatric 
disorder other than PTSD are addressed in the REMAND portion 
of this decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

The Board has carefully reviewed the procedural history of 
this case and concludes that the veteran has perfected an 
appeal only as to the three issues of entitlement to service 
connection for cold injury residuals, for PTSD and for a 
psychiatric disorder other than PTSD.

The record shows that the veteran initiated an appeal as to 
eight other issues, which were addressed in an August 2002 
statement of the case. Specifically, those issues were 
evaluation of degenerative disc disease, degenerative joint 
disease and spinal stenosis of the lumbar spine, rated 60 
percent disabling; entitlement to an earlier effective date 
for service connection for bilateral hearing loss; 
entitlement to an earlier effective date for service 
connection for tinnitus; entitlement to an earlier effective 
date for service connection for a low back disorder; service 
connection for degenerative disc disease of the thoracic 
spine; service connection for degenerative disc disease of 
the cervical spine; timeliness of appeal as to the issues of 
the evaluation for the lumbar spine disability, earlier 
effective date claims, service connection for the neck 
condition and service connection for degenerative disc 
disease of the thoracic spine; and timeliness of appeal of 
the issues of service connection for a neurological disorder 
and service connection for a bilateral leg condition, to 
include arthritis of the legs.

The veteran has not, to the Board's knowledge, perfected an 
appeal as to any of the issues addressed in this August 2002 
statement of the case by filing a substantive appeal or 
equivalent document.  Those issues, therefore, are not 
presently before the Board.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and request for 
appellate review is completed by claimant's timely filing of 
a substantive appeal after a statement of the case is issued 
by VA]; see also 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).

The Board notes in passing that in April 2002, the RO awarded 
the veteran a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU) and that he is now receiving VA 
disability compensation benefits at the 100 percent level.  
This award was made effective from February 7, 2001.  Such 
award of TDIU does not, however, render moot the issues on 
appeal.


FINDING OF FACT

The evidence of record does not include evidence of an in-
service cold injury.  The record does not include diagnosis 
of a current disability related to any claimed cold injury.  


CONCLUSION OF LAW

Residuals of a cold injury were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110(West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for residuals of cold 
injury.  

The veteran seeks service connection for residuals of a cold 
injury.  In substance, his attorney has contended that the 
veteran was exposed to extreme cold during his service in 
Europe during World War II.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by means of 
the November 2002 Statement of the Case (SOC) of the 
pertinent provisions of the VCAA.  Crucially, pursuant to 
instructions contained in the Board's December 2003 remand, 
in May 2004 a letter specifically referencing the 
requirements of the VCAA was sent to the veteran, with a copy 
to his attorney, informing him as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The May 2004 letter listed in detail 
evidence which had been received, including specific notice 
to the veteran that VA had obtained his most recent treatment 
records from the Nebraska/Western Iowa VA Medical Health Care 
System and also reiterating to the veteran that he was 
responsible for ensuring that VA received all relevant 
records that are not in the possession of the federal 
government.  The letter explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also 
advised the veteran of the specific requirements for evidence 
for successful claim of entitlement to service connection.  

The Board notes that even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  

The May 2004 letter also specifically requested in bold type 
that the veteran provide all evidence he had in support of 
his claim.  In response, the RO received a statement signed 
by the veteran indicating that he had no further medical 
evidence to submit in support of any of the three claimed 
issues.  

The Board notes that the fact that veteran's claim was next 
adjudicated by the RO in July 2004, prior to the expiration 
of the one-year period following the notification of the 
veteran of the evidence necessary to substantiate his claim 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.  

In short, the Board finds that pursuant to the Board's 
December 2003 remand the veteran received adequate notice 
regarding the evidence needed to substantiate his claim, 
which evidence the VA would obtain for him and which evidence 
he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's available 
service medical records and VA medical records.  The RO has 
considered and associated with the veteran's claims folder 
information submitted by the veteran's attorney regarding 
units which participated in combat action during documented 
cold weather conditions during World War II.  

The RO has requested additional evidence and clarification 
from the veteran concerning the nature of the claimed cold 
trauma residual disability and any in-service cold injury.  
Specifically, the RO sent the veteran a letter requesting 
description of his cold trauma injury residuals and any 
applicable treatment information in February 2002.  The need 
for this information was repeated in the August 2002 rating 
decision.  To date, the veteran has provided no additional 
description of the claimed cold trauma residual disability 
and has provided no indication that he has received either 
private of VA treatment for any such disability.  

The Board in its December 2003 remand instructed the RO to 
ensure that sufficient development in compliance with the 
VCAA was undertaken.  The May 2004 letter sent in response to 
that remand again explained to the veteran that evidence of a 
current disability and an in-service incident would be 
required in order to make out a successful claim.  In 
response, the veteran's attorney submitted the veteran's  
statement that there was no further medical evidence to 
submit.  This response did not provide additional information 
for the RO to develop.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In light of the veteran's disinclination to provide VA with a 
description of the claimed cold trauma injury or description 
of any treatment for any residual disability of such injury, 
any further attempts to assist the veteran in developing his 
claims would be futile.

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
attorney have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
and his attorney were informed of the right to a hearing and 
were presented several options for presenting personal 
testimony.  The veteran indicated in his substantive appeal 
that he did not want a hearing.  See 38 C.F.R. § 3.103 
(2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law to 
the extent possible given the posture of the veteran and his 
attorney.  Accordingly, the Board will proceed to a decision 
on the merits.   

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Factual Background

The veteran served on active duty between July 1944 and 
December 1945.  The veteran's separation qualification record 
indicates that he was assigned to the 460th Parachute Field 
Artillery Battalion.  

The evidence of record supplied by the veteran's attorney 
indicates that the veteran's unit served during the Battle of 
the Bulge.  The evidence further indicates that the Battle of 
the Bulge took place between December 16, 1944 and January 
28, 1945.  The veteran's DD 214 indicates that veteran 
himself was stationed in Europe between March 18, 1945 and 
August 12, 1945.  

The service medical records do not include any reference to 
treatment of frostbite or to residuals of frostbite or any 
other cold injury.  The veteran's December 1945 separation 
examination indicates that the veteran was without ongoing 
health problems at discharge; the examination report is 
pertinently negative for any indication that the veteran 
suffered any sort of cold injury during service.  

There is no relevant post-service medical evidence. In 
particular, VA treatment records from 1999 through 2004 are 
absent any complaints or treatment of cold trauma residuals.  

In February 2001 the veteran's attorney submitted a 
"Questionnaire" with VA.  [The "Questionnaire" was not a 
VA form.]  The veteran specifically denied receiving in-
service treatment for frostbite.  No cold trauma injury was 
listed in the section entitled "injuries".  

In April 2001, an associate of the veteran's attorney 
submitted a statement to VA to the effect that the veteran 
suffered a cold injury during his participation in the Battle 
of the Bulge.  

The RO, in February 2002 and in August 2002, requested 
additional information regarding any in-service cold injury 
or any current disability due to a prior cold-injury.  To 
date, no response has been received.    

Analysis

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

Concerning Hickson element (1), current disability, there is 
no competent medical evidence that the veteran has a 
disability related to a prior cold injury.   The medical 
evidence is devoid of any such reference at any time.  

As described in greater detail above, the RO has requested 
documentation of a current disability from the veteran and 
his attorney.  The veteran has not provided the RO with any 
evidence to that effect.  Further, the Board notes that 
during the veteran's numerous contacts with the VA medical 
system he has not complained of or requested treatment for 
any claimed residual of cold injury.  

In short, the competent medical evidence of record does not 
support a conclusion that the veteran suffers from a current 
disability attributable to a past cold trauma injury.  The 
only evidence to the contrary emanates from the veteran's 
representatives, who have stated that he is seeking service 
connection for a cold trauma residuals disability.  The 
veteran and his representatives have not described the nature 
of any such disability, nor have they advised VA of the 
existence of any medical evidence documenting such claimed 
current disability.  

Notwithstanding that to the extent that the veteran and his 
representatives contending that he now suffers from residuals 
of an in-service cold injury, it is now well established that 
as lay persons without medical training they are not 
competent to opine on medical matters such as diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's own 
statements to this effect are accordingly entitled to no 
weight of probative value.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997)
Hickson element (1), current disability, has therefore not 
been satisfied.  The claim of entitlement to service 
connection for residuals of a cold trauma injury fails on 
this basis alone.  

For the sake of completeness, the Board will also address the 
two remaining Hickson elements.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, as a preliminary matter  the Board notes 
that the veteran's service medical records show manifest 
evidence of fire damage, presumably in the July 1973 fire at 
the national personnel records center in St. Louis, Missouri.  
Although the May 1944 induction and December 1945 discharge 
physical examinations, as well as some other in-service 
medical records, are of record, it is unclear whether other 
service medical records were destroyed. 

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996). 

In any event, the veteran's separation examination is absent 
any reference to any cold injury in in-service or any 
residual therefrom at the time of the veteran's separation 
from service.  Significantly, in the Questionnaire provided 
by the veteran's attorney to the RO in February 2001, the 
veteran specifically denied in-service treatment for 
frostbite.  Moreover, the veteran has not reported a history 
of frostbite to any practitioner providing him with medical 
treatment.

To the extent that any information has been provided to VA as 
the source of any such injury, the veteran's representatives 
have asserted that the veteran was exposed to extreme cold 
during his unit's participation in the Battle of the Bulge 
during the winter of 1944-1945.    

The Board acknowledges that the evidence of record clearly 
indicates that the veteran's unit participated in the Battle 
of the Bulge.  Moreover, it is common knowledge, and the 
Board takes judicial notice,  that conditions of extreme cold 
were present during the Battle of the Bulge.  However, the 
evidence just as clearly indicates that the veteran himself 
was not present at the Battle of the Bulge.  
The veteran's Form DD 214 shows that he did not arrive in 
Europe until March 18, 1945, nearly two months after the end 
of the battle and just a few days before the beginning of 
spring.  The veteran's attorney has attempted to create a 
record of cold injury by submitting as evidence documentation 
concerning the location and activities of the 460th Parachute 
Field Artillery Battalion during the height of the winter of 
1944-5 without regard to the actual location of the veteran 
during that period, which was back in the United States.  

The Board is of course aware of the provisions of 38 U.S.C.A. 
§ 1154, which requires VA to take into account "the places, 
types and circumstances of such veteran's service as shown by 
the veteran's service record, the official history of each 
organization in which the veteran served such veteran's 
medical records, and all pertinent medical and lay evidence.  
In this case, a discussed above, whatever action the 
veteran's unit saw during the Battle of the Bulge predated 
the veteran's joining that unit by two months.  Moreover, his 
official records indicate that he was a postal clerk and 
contain no indicia of combat.  As noted above, there is no 
medical evidence of in-service cold exposure, and the veteran 
has specifically denied in-service treatment for frostbite.  
Finally, the veteran arrived in Europe in mid-March, at 
approximately the same time as Spring.  For these reasons the 
Board concludes that in-service disease or injury has not 
been demonstrated, and the veteran's claim also fails on that 
basis.   

With respect to Hickson element (3), medical nexus, it 
logically follows that if there is no current disability and 
no evidence of in-service disease or injury, there can be no 
competent medical evidence indicating a relationship between 
the two.  The evidence of record is in fact absent competent 
medical evidence linking the veteran's claimed cold trauma 
residuals to his military service.  As discussed above, the 
opinions of the veteran's representatives are entitled to no 
weight of probative value.  See Espiritu, supra.

In summary, after consideration of all of the evidence of 
record, and for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for cold 
injury residuals.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Service connection for residuals of a cold injury is denied.  








	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  

Reasons for remand

For the reasons explained immediately below, the Board has 
determined that the medical evidence of record is 
insufficient for the Board to proceed to the merits of these 
claims.  Specifically, there is a lack of clarity concerning 
the veteran's mental health diagnoses.  Additional competent 
medical evidence is required.

Medical opinion to clarify psychiatric diagnoses

The medical records currently associated with the file 
indicates that the veteran has been diagnosed with several 
mental health conditions.  Specifically, a February 2002 
report of a psychologist indicates diagnoses of PTSD as well 
as generalized anxiety disorder and depressive disorder not 
otherwise specified.  A June 2003 VA treatment record 
indicates that the veteran exhibited signs of depression 
during a routine screening but that he refused a referral for 
mental health treatment.  
No examination has been completed to clarify the precise 
psychiatric diagnosis, and none of the medical records 
currently associated with the file offers a nexus opinion 
linking a confirmed in-service stressor to any current 
psychiatric disorder.  

The nature of the veteran's psychiatric disability remains 
unclear.  Therefore, the Board has determined that 
psychiatric and psychological examination is necessary.  

PTSD claim

38 C.F.R. 3.304(f) sets forth the three elements required to 
establish service connection for PTSD.  For service 
connection to be awarded for PTSD, the record must show: (1) 
a current medical diagnosis of PTSD; (2) medical evidence of 
a nexus between his PTSD and the claimed in-service stressor; 
and (3) credible supporting evidence that the claimed in-
service stressor actually occurred.

The single evaluation noting PTSD does not include a nexus 
opinion linking the veteran's psychiatric disorders to a 
confirmed stressor.  Therefore, the Board finds that a VA 
medical examination is necessary prior to reaching a decision 
in the veteran's case.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board additionally notes that the veteran at this time 
has not presented adequate evidence of a confirmed stressor.  
In  June 2003 correspondence, the Center for Unit Records 
Research advised VA that it was unable to confirm the 
veteran's claimed stressors due to "insufficient stressor 
information."  In order for the Center for Unit Records 
Research to complete its stressor verification work, the 
veteran will need to provide additional information as to the 
occurrence of a claimed stressor.  

The Board observes in passing that to the extent that the 
veteran's representatives have provided statements suggesting 
his participation in the Battle of the Bulge, as noted above 
in the discussion of the veteran's cold trauma injury 
residuals claim the veteran did not arrive in Europe until 
two months later, and his military occupational specialty is 
listed in the official records as postal clerk.  

The veteran and his attorney are reminded that the claimant 
remains responsible for providing sufficient information to 
allow VA to develop the evidence needed for a successful 
claim.  See Wood, supra.  The veteran is cautioned that as 
additional development of the issues on appeal now includes 
scheduling him for psychiatric and psychological 
examinations, he is expected to report for such examination.  
See 38 C.F.R. §§ 3.158, 3.655 (2003).  
    
Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should again request that the 
veteran submit additional corroborating 
evidence of his claimed stressors.  In 
particular, the veteran should be 
requested to provide details concerning 
the "who, what, when and where" of the 
stressful events, including providing the 
date, location and identification of 
individuals and military units involved, 
plus any other clarifying information.  

2.  If additional evidence is obtained, 
VBA should review the file and prepare a 
summary of all of the veteran's claimed 
stressors.  This summary, together with a 
copy of the veteran's personnel records 
from the claims folder and copies of unit 
histories and other relevant information 
provided by the veteran or obtained by 
the RO, should be sent to the Center for 
Unit Records Research.  That agency 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

3.  VBA should then arrange for 
examination of the veteran and opinions 
from a licensed psychologist and a 
psychiatrist.
		
After undertaking appropriate diagnostic 
testing and interviewing the veteran, the 
examining psychologist should identify 
any diagnoses currently present.  A 
diagnosis of PTSD should be specifically 
made or ruled out.  The psychologist's 
report should be associated with the 
veteran's VA claims folder.

The psychiatric examiner should review 
the claims file and make a specific 
determination as to which if any 
psychiatric diagnoses are appropriate for 
the veteran.  The opinion should include 
a listing of the veteran's psychiatric 
diagnoses and a specific determination as 
to whether any of the veteran's diagnosed 
psychiatric disabilities is as least as 
likely as not related to his military 
service.  The psychiatric examiner's 
report should be associated with the 
veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
appropriate,  VBA should review the 
record and readjudicate the claim.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issues.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



